DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed September 27, 2022, has been entered.  Claims 1, 3-17, 19-29 and 32 are currently pending in the application.  Claims 2 and 18 have been cancelled.  All previous rejections of claims 2 and 18 have been withdrawn in view of the cancellation of claims 2 and 18.  The previous 112 (a) rejection has been withdrawn in view of applicant’s arguments.  The previous 112 (b) rejections of claims 5, 11 and 22 have been withdrawn in view of the amendments to claims 5, 11 and 22.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burger et al. (US 5,417,988; cited on IDS filed November 26, 2019).
Regarding claims 1, 5 and 8, Burger et al. teach a chewing gum comprising a gum base, a bulk sweetener, and 6.3 wt. % triglycerides (i.e., fat), falling within the ranges of claims 1 and 8.  The fat comprises a mixed triglyceride with greater than 50% C18 saturated fatty acid and less than 50% C16 saturated fatty acid (col. 3-Examples; Example 7).
Burger et al. do not speak to the presence of beta prime fat polymorph, beta fat polymorph and alpha fat polymorph, or when the ratio is achieved.  However, Burger et al. do teach the production of the chewing gum including heating at about 60°C for 20 minutes following by cooling and conditioning (col. 4 lines 20-36).  These steps meet the steps of claim 16, where a chewing gum having a ratio of beta prime fat polymorph and/or beta fat polymorph to alpha fat polymorph that is predominately beta prime fat polymorph and/or beta fat polymorph is provided.  Therefore, the chewing gum of Burger et al. is considered to have a ratio of beta prime fat polymorph and/or beta fat polymorph to alpha fat polymorph that is predominately beta prime fat polymorph and/or beta fat polymorph to meet claim 1.
Further, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claims 3 and 4, Burger et al. do not speak to the amount of beta prime fat polymorph, beta fat polymorph and alpha fat polymorph in the fat.  Nor do they teach Young’s modulus or Durometer Shore A hardness of the product.  However, given that the fat of Burger et al. comprises C18 and C16 saturated fatty acids in amounts as described above with regard to claims 1 and 5, and given the chewing gum of Burger et al. is produced in a manner according to claim 16 (also described above), the amounts of fat polymorphs are considered to meet claim 3, and the chewing gum of Burger et al. is considered to have a Young’s modulus or Durometer Shore A hardness to meet claim 4.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 6, the fat of Burger et al. comprises greater than 25% tristearin and less than 40% tripalmitin (Example 7).
Regarding claim 7, the fat of Burger et al. is a mixture of hardened (i.e., hydrogenated) soybean oil and palm kernel oil (col. 4 lines 1-2; Example 7).
Regarding claim 11, in addition to the fat as described above in claim 1, Burger et al. teach their chewing gum comprising a bulk sweetener, a gum base and flavors (i.e., an additional chewing gum ingredient) (col. 3-Examples).
Regarding claim 12, Burger et al. teach their chewing gum comprising a bulk sweetener that is a combination of sugar (i.e., sucrose) and dextrose (col. 3-Examples).
Regarding claim 13, Burger et al. teach their chewing gum composition comprising a bulk sweetener (e.g., sugar) and an additional chewing gum ingredient that is a flavor (col. 3-Examples).
Regarding claim 15, Burger et al. do not teach a step of determining the fat polymorph ratio in the chewing gum composition.  However, given that claims 1 and 15 are composition claims, and Burger et al. is considered to teach a chewing gum composition to meet claim 1 as set forth above, claim 15 is also considered to be met.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, 14, 16, 17, 19, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Burger et al. (US 5,417,988; cited on IDS filed November 26, 2019).
Burger et al. teaches a chewing gum comprising a fat and a method of making said chewing gum as set forth above with regard to claims 1 and 16.
Regarding claims 9 and 10, Burger et al. teaches the chewing gum base comprising less than 0.5 wt. % paraffin wax (col. 2 lines 29-33).  Where the gum base comprises 25 to 40 wt. % triglycerides (i.e., fat) (col. 1 lines 43-50), this provides a weight ratio of fat: wax overlapping the claimed range.
Regarding claim 14, the example of Burger et al. comprises 6.3 wt. % triglycerides (i.e., fat), 11.7 wt. % gum base, 50.0 wt. % sugar (i.e., bulk sweetener), and 0 wt. % wax (Examples).  The amount of fat, bulk sweetener and wax are considered to meet the claim, where 6.3 wt. % fat is considered “about” 6 wt. %.  The amount of gum base taught by Burger et al. is lower than the claimed amount.  However, one of ordinary skill would have been able to have adjusted the gum base content through no more than routine experimentation while continuing to provide the predictable result of a chewing gum.  The adjustment of the amount of gum base would be expected to alter the texture of the resultant chewing gum product.  However, these differences would not be considered unexpected.
Regarding claims 16, 22 and 25,  Burger et al. teach a method of forming chewing gum comprising forming an initial chewing gum mass comprising a gum base, a bulk sweetener (i.e., dextrose) and 6.3 wt. % fat (Examples-col. 3; col. 4 lines 23-25).  The fat comprises a mixed triglyceride with greater than 50% C18 saturated fatty acid and less than 50% C16 saturated fatty acid (Example 7).  The mass is heated to a temperature of about 60°C and then maintained for 20 minutes (col. 4 lines 24-30; sum of times in steps 3-6).  Finally, the chewing gum is cooled and conditioned (col. 4 lines 34-36).
Burger et al. do not speak to the ratio of beta prime fat polymorph and/or beta fat polymorph to alpha fat polymorph, or when the ratio is achieved.  The processing time of Burger et al. (20 minutes) is less than the claimed about 45 minutes.
However, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Therefore, given the fat content elevated temperature in the processing of the chewing gum of Burger et al. meet the instant claims, the chewing gum of Burger et al. is considered to have a ratio of beta prime fat polymorph and/or beta fat polymorph to alpha fat polymorph that is predominantly beta prime fat polymorph and/or beta fat polymorph as claimed.  Where the chewing gum of Burger et al. is held at the elevated temperature for 20 minutes, it would have been obvious to have slowed the process slightly to arrive at the claimed “about 45 minutes” where a slower process was desired.  This would have required no more than routine experimentation, and would have been expected to continue to provide a suitable chewing gum product. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 (II)A.
Regarding claims 17 and 19, Burger et al. do not speak to the amount of beta prime fat polymorph, beta fat polymorph and alpha fat polymorph in the fat.  Nor do they teach Young’s modulus or Durometer Shore A hardness of the product.  However, given that the fat of Burger et al. comprises C18 and C16 saturated fatty acids in amounts as described above with regard to claims 16 and 25, and given the chewing gum of Burger et al. is produced in a manner according to claim 16, the amounts of fat polymorphs are considered to meet claim 17, and the chewing gum of Burger et al. is considered to have a Young’s modulus or Durometer Shore A hardness to meet claim 19.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 23, the fat of Burger et al. comprises greater than 25% tristearin and less than 40% tripalmitin (Example 7).
Regarding claim 24, the fat of Burger et al. is a mixture of hardened (i.e., hydrogenated) soybean oil and palm kernel oil (col. 4 lines 1-2; Example 7).
Regarding claims 26 and 27, Burger et al. teaches the chewing gum base comprising less than 0.5 wt. % paraffin wax (col. 2 lines 29-33).  Where the gum base comprises 25 to 40 wt. % triglycerides (i.e., fat) (col. 1 lines 43-50), this provides a weight ratio of fat: wax overlapping the claimed range.
Regarding claim 28, Burger et al. teach the gum base comprises elastomer, fat, fillers, emulsifiers and antioxidants (col. 2 lines 50-54).

Claims 20, 21, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Burger et al. (US 5,417,988; cited on IDS filed November 26, 2019) as applied to claim 16 above, and in further view of Synosky et al. (US 5,436,013).
Burger et al. teach a method of making a chewing gum as set forth above with regard to claim 16.  Burger et al. teach that their chewing gum contains little to no wax (col. 2 lines 29-33).
Regarding claims 20 and 21, Burger et al. are silent as to the conditioning step being carried out at a relative humidity as claimed, and for the total time of heating, cooling and conditioning being less than 12 hours.
Synosky et al. teach a wax-free chewing gum, where the absence of wax allows for shortened tempering (i.e., conditioning) times.  Synosky et al. teach tempering conducted at a relative humidity of from about 35 to 50% (col. 15 lines 11-14), which overlap the claimed relative humidity, and a tempering time of 6-12 hours for a stick gum (col. 15 lines 15-25), which, combined with the mixing times of Burger et al. (col. 4 lines 18-30), provides a total time for heating, cooling and conditioning which overlaps the claimed less than 12 hours.  
Therefore, given both Burger et al. and Synosky et al. teach chewing gums with little or no wax, and Synosky et al. teaches that the reduced amount of wax in the chewing gum allows for the chewing gum to have a faster “set up” time than wax-containing chewing gums, it would have been obvious to have carried out the method of making the chewing gum as taught by Burger et al. with the reduced tempering time as taught by Synosky et al. with the reasonable expectation that a suitable chewing gum would have been provided.  Further, this would have required no more than routine experimentation, as one of ordinary skill would have been able to determine the minimum amount of time necessary to process the gum while at the same time providing a quality chewing gum product.
Regarding claim 29, Burger et al. teach conventional sweeteners including sucrose and glucose for inclusion in their chewing gum (col. 3 lines 31-34), but are silent as to the presence of sorbitol.
Synosky et al. teach chewing gums are known to be made with bulk sweeteners selected from a group including sucrose, glucose and sorbitol (col. 11 lines 49-63).
Therefore, where sorbitol is known in the prior art to be used interchangeably with sucrose and glucose as a bulk sweetener in chewing gums, it would have been obvious to have utilized sorbitol as a bulk sweetener in the chewing gum of Burger et al. in order to provide a chewing gum that contained a sugar-free sweetener.  This would have required no more than routine experimentation, as sorbitol was known to be included in chewing gums well before the instant invention.
Regarding claim 32, Burger et al. teach that their conditioned chewing gum is in a sheet (col. 4 line 34), but do not speak to forming smaller pieces of gum from the sheet and coating or packaging the pieces.
Synosky et al. teach that, after tempering, the chewing gum sheets are broken into smaller pieces and then the pieces may be coated (col. 16 lines 19-26).  They also teach that gum pieces, after tempering, are separated and wrapped or packaged (col. 15 lines 1-4).
Therefore, where Burger et al. teach a sheeted gum product, and where Synosky et al. teach forming smaller pieces of chewing gum from a gum sheet, followed by breaking and then packing or coating the gum pieces, it would have been obvious to one of ordinary skill to have reduced the gum sheet of Burger et al. into smaller pieces and subsequently packaged and/or coated the resultant pieces as these additional processing steps are known in the art as taught by Synosky et al.  Further, one of ordinary skill would have recognized that chewing gum is commonly coated and sold in packages, and therefore would have found it obvious to have reduced the gum sheet of Burger et al. into gum piece sizes, and coated and/or packaged the pieces to provide to the consumer.

Response to Arguments

Applicant's arguments filed September 27, 2022, have been fully considered. 
The arguments regarding the 112(a) rejection are persuasive (Remarks, p. 8) and this rejection has been withdrawn.
Regarding the 35 U.S.C. § 102 rejections over Burger et al., applicant argues that Burger et al. does not teach the claimed ratio and does not teach how to achieve that ratio within the claimed time frame.  Applicant points to Examples 1 and 3 as showing how the beta prime polymorph and Young’s modulus are affected by the process of making the gum (Remarks, pp. 9-12).
The Examiner recognizes that Burger et al. do not describe the beta prime or beta fat polymorph as claimed, nor does Burger et al. teach the Young’s modulus of their chewing gums.  However, as indicated in the rejection, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
In the instant case, the comparisons in the Example 1 in the instant specification is for cottonseed fat, and shows that where the temperature is elevated the beta prime polymorph increases compared with processing only at 25°C.  Data shown in Table 2 of the instant specification show a similar increase in beta polymorph after heating. Looking to the method of making chewing gum in Burger et al., the gum base is mixed with a fat while being heated at 60°C (col. 4 lines 25).  Therefore, based on Applicant’s specification indicating that the beta polymorphs increase upon the fat being exposed to increased temperature, one of ordinary skill would expect that the chewing gum of Burger would meet the limitations regarding the fat polymorphs as set forth in claims 1 and 16.  Applicant has not convincingly shown otherwise.
Regarding Example 3 and the Young’s modulus, the comparative samples in the instant specification are conditioned at 13°C, while the prior art of Burger conditions at 20°C.  Further, the example with palm oil has a Young’s modulus to meet the claims, even when conditioned at 13°C; soy is very close to 120 kPa.  None of the Young’s modulus are less than 110 kPa (Table 4A).  Therefore, without evidence, it cannot be said that the chewing gum composition of Burger et al. will not have a Young’s modulus as claimed given the similarities in composition and the processing of the chewing gum of Burger et al. at a temperature that is higher than 13°C.  In the absence of this evidence, the claims continue to be rejected over Burger et al. as set forth above.

Regarding the 35 U.S.C. § 103 rejections over Burger et al., applicant similarly argues that the compositions of Burger et al. do not have the fat polymorph ratios as claimed, and points to Examples 1 and 3 in the instant specification (Remarks, pp. 13-14).
For the reasons detailed above, the Examples 1 and 3 in the instant specification are not convincing evidence to show that the chewing gum composition of Burger et al. would not have the fat polymorph ratios or Young’s modulus as claimed.  In the absence of convincing evidence to show that the chewing gums of Burger et al. do not have the properties as claimed, the claims continue to be rejected over Burger et al. as set forth above.

Regarding the 35 U.S.C. § 103 rejections over Burger et al. in view of Synosky et al., applicant argues that the temperature range of Synosky et al. is below the temperature in claim 16.  Applicant goes on to state that neither Synosky or Burger recognize how to achieve the claimed fat polymorph ratio (Remarks, p. 15).
The examiner notes that Synosky et al. was not relied upon for the rejection of claim 16.  Synosky et al. is relied upon for teaching the claimed humidity for conditioning, and to provide a motivation for a shortened conditioning time.  Given that the claims continue to be rejected over Burger et al. as set forth above, claims 20, 21, 29 and 32 also continue to be rejected over Burger et al. in view of Synosky et al.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791